Citation Nr: 1425290	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  10-11 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection and assigned a noncompensable rating for PTSD, effective from the July 2007 date of claim.  In a December 2009 rating decision, the RO increased the rating to 10 percent, effective July 2007.  The Veteran's representative furnished an informal hearing presentation in April 2014.

In an April 2014 brief, the Veteran's representative raised claims of service connection for a heart condition, to include as secondary to the service-connected PTSD.  The issue of service connection for a heart condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of evidence of record shows that the Veteran has been receiving VA psychiatric treatment since at least the 1980's.  The only VA psychiatric examination which was conducted for rating purposes in conjunction with the current claim was in June 2008, and the most recent VA medical records which have been obtained are dated in November 2009.  The Veteran contends that the VA examination was inadequate and that he should be rated higher than 10 percent for his PTSD.  Given the length of time since the last VA examination and the fact that there may be additional VA medical records which are relevant to the claim, the Board will remand the case to obtain updated VA treatment records and a new VA psychiatric examination report.  

Accordingly, the case is REMANDED for the following action:

Obtain the names and addresses of all medical care providers who treated the Veteran for PTSD since November 2009.  After securing the necessary release, obtain these records and all VA medical records.  

2.  Upon completion of the above, the Veteran should be scheduled for a VA psychiatric examination to determine the current severity of his service-connected PTSD and the symptoms caused by it.  The claims folder and any pertinent records must be made available to the examiner for review.  

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD.  The examiner must also discuss the effect, if any, of the Veteran's PTSD on his social and industrial adaptability.

The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score.  The examination report must be sufficient to permit application of the rating criteria for a PTSD rating under 38 C.F.R. § 4.130. 

A complete rationale for all opinions should be provided.  

3.  Thereafter, readjudicate the Veteran's pending claim in light of all evidence added to the record since the December 2009 statement of the case.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



